DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/16/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1 - 20 are currently amended. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 9:
	Applicant states that claims 1 - 20 are allowable over the combination of Misra and Hannuksela if independent claims 1, 10, and 16 are allowable over the combination of Misra and Hannuksela. 
  	The combination of Misra and Hannuksela fails to render obvious claims 1 - 20 because the combination of Misra and Hannuksela fails to disclose a parameter specifying a tile index of a tile in the first slice that contains a first coding tree unit (CTU). 
 	Misra fails to disclose CTUs, and hence fails to disclose a parameter specifying a tile index of a tile in the slice that contains a first CTU. Hannuksela fails to overcome the deficiencies of Misra. Specifically, Hannuksela's slices contain CTUs and tiles, but fails to disclose a parameter specifying a tile index of a tile in the slice that contains a first CTU: 
 	Thus, the combination of Misra and Hannuksela fails to disclose at least one element of independent claims 1, 10, and 16, and consequently fails to render obvious claims 1 – 20.
  Response to Applicant’s arguments
 	Claim 1 reads: A method implemented by a decoder, the method comprising: receiving, by the decoder, a bitstream including a picture divided into one or more slices, wherein the one or more slices are further divided into one or more tiles; determining, by the decoder, a number of the tiles in a first slice based on a first parameter; 
determining, by the decoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU); and decoding, by the decoder, the first slice to decode the picture based on the first parameter and the second parameter. 
Examiner maintains the rejection on the pending claims under the following new grounds of rejection based on the combination of Misra and Hannuksela with a new piece of art, WO 2019103126 A to Horowitz.
Indeed, Misra is not specific about: determining, by a number of the tiles in a first slice based on a first parameter; 
determining, by the decoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU); and decoding, by the decoder, the first slice to decode the picture based on the first parameter and the second parameter.  
However, Hannuksela teaches:
determining, by a processor of the decoder, (See Hannuksela, Abstract and Pars. 0005 - 0007; See also Pars. 0047 and 0120) that a first slice contains a single tile based on a first flag; (See Hannuksela, Pars. 0130 and 0132; See also Pars. 0166 and 0120) and 
decoding, by the processor, the first slice to generate a reconstructed image. (See Hannuksela, Pars. 0022 and 0026; See also disclosure claims 31 and 43; See further Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image)	The combination of Misra and Hannuksela, appears not to be specific about the feature: determining, by the decoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU);  
	Nonetheless, Horowitz teaches a method comprising: determining a number of tile structures; setting a value of a syntax element to indicate the number of tile structures; and generating a parameter set including the syntax element. (See Horowitz, Par. 0058; - i.e., Horowitz teaches parameters that specify tile index of a tile in slices that contain a first coding tree units (CTUs), first/second parameters; first/second slices and /or parameters) Moreover, Horowitz also suggests: determining a number of the tiles in a first slice based on a first parameter; (See Horowitz, Abstract: setting a value of a syntax element to indicate the number of tile structures; See also Pars. 0008 – 0013) and the decoding of the picture based on the first parameter and the second parameter. (See Horowitz, Par. 0118 and Fig. 8: decoding performed by decoding unit 602 based on syntax elements from received parameters indicating information associated with one or more tile structures)
	Therefore, one of ordinary skill in the art, having both the references of Misra, Hannuksela, and Horowitz, would be motivated to combine the features of those references to devise a method of  decoding to generate a reconstructed image by decoding pictures on the basis of parameters indicating information associated with one or more tile structures. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 3, 6 – 7, 9 – 10,12, 15 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 20130016771 A1), hereinafter “Misra,” in view of Hannuksela (WO 2020008103 A1), and Horowitz et al. (WO 2019103126 A1), hereinafter “Horowitz.”

	In regard to claim 1, Misra discloses: a method implemented by a decoder, (See Misra, Abstract: method for decoding video) the method comprising: 
receiving, by a picture (See Misra, Abstract: method for decoding video includes receiving a frame of the video that includes at least one slice and at least one tile; See also disclosure in Claim 1 of Misra) wherein the one or more slices are further divided into one or more tiles; (See Abstract in Misra as cited above and Par. 0040: slice 1 may be defined as including macroblocks 1-9, slice 2 may be defined as including macroblocks 10-28, and slice 3 may be defined as including macroblocks 29-126 which spans three tiles)
Misra is not specific about: determining, by a number of the tiles in a first slice based on a first parameter; 
determining, by the decoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU); and decoding, by the decoder, the first slice to decode the picture based on the first parameter and the second parameter.  
However, Hannuksela teaches:
determining, by a processor of the decoder, (See Hannuksela, Abstract and Pars. 0005 - 0007: a method/apparatus is provided that includes at least one processor; See also Pars. 0047 and 0120) that a first slice contains a single tile based on a first flag; (See Hannuksela, Pars. 0130 and 0132: tiles enabled flag indicates whether there is more than one tile in each picture referring to the PPS; See also Pars. 0166 and 0120) and 
decoding, by the processor, the first slice to generate a reconstructed image. (See Hannuksela, Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions for one or more tiles in the slice; See also disclosure claims 31 and 43; See further Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Misra and Hannuksela, before him/her, to combine the features of those references to devise a method of decoding to generate a reconstructed image (Hannuksela, Pars. 0022, 0066, and 0152) from image data divided into one or more slices with a slice containing a single tile as indicated by a flag. (Misra, Abstract and Par. 0040)
	The combination of Misra and Hannuksela, appears not to be specific about the feature: determining, by the decoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU);  
	Nonetheless, Horowitz teaches a method comprising: determining a number of tile structures; setting a value of a syntax element to indicate the number of tile structures; and generating a parameter set including the syntax element. (See Horowitz, Par. 0058:  tile structures may be assigned an index value based on the order in which they are specified in the active parameter set; Par. 0061: each video frame or picture may be partitioned to include one or more slices and further partitioned to include one or more tiles ( FIGS. 2A-2C are conceptual diagrams illustrating a group of pictures including slices and further partitioning pictures into tiles), and illustrating slices where each slice includes a sequence of CTUs); - i.e., Horowitz teaches parameters that specify tile index of a tile in slices that contain a first coding tree units (CTUs), first/second parameters; first/second slices and /or parameters)  
	Moreover, Horowitz also suggests: determining a number of the tiles in a first slice based on a first parameter; (See Horowitz, Abstract: setting a value of a syntax element to indicate the number of tile structures; Pars. 0008 – 0013) and the decoding of the picture based on the first parameter and the second parameter. (See Horowitz, Par. 0118 and Fig. 8: decoding performed by decoding unit 602 based on syntax elements from received parameters indicating information associated with one or more tile structures)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Misra, Hannuksela, and Horowitz, before him/her, to combine the features of those references to devise a method of  decoding to generate a reconstructed image by decoding pictures on the basis of parameters indicating information associated with one or more tile structures. Applying those techniques involving partitioning images into slices, tiles, and coding tree units (CTUs) in the decoder would result in increased compression in video coding. (See Hannuksela, Pars. 0022, 0066, and 0152; Misra, Abstract and Par. 0040; Horowitz, Pars. 0008 – 0013; Par. 0118 and Fig. 8)  

	In regard to claim 3, the combination of Misra, Hannuksela, and Horowitz discloses: the method of claim 1, wherein the first parameter is coded in a slice header (See Hannuksela, Abstract: method, apparatus and computer program product encode (through flag setting), into a slice header of a slice of the one or more slices, one or more tile identifiers indicative of one or more tile positions for one or more tiles in the slice; See also Pars. 0005 – 0010 and Par. 0125: means for, encoding, into the slice header, index relative to a tile of the one or more tiles; - Flag information coded in a slice header is one of the means to signal tiles in slices)

	In regard to claim 6, the combination of Misra, Hannuksela, and Horowitz discloses: the method of claim 1, further comprising determining, by the decoderthe picture contains a single tile based on a secondparameter. (See Hannuksela, Pars. 0130 and 0132: tiles enabled flag indicates whether there is more than one tile in each picture referring to the PPS; If tiles enabled flag is equal to 0, there is only one tile in each picture referring to the PPS.)	In regard to claim 7, the combination of Misra, Hannuksela, and Horowitz discloses: the method of claim 6, wherein the second parameter is a single tile in pic flag set in a picture parameter set associated with the  (See again Hannuksela, Pars. 0130 and 0132 as cited above in regard to one tile in each picture referring to the PPS; See also Pars. 0127 - 0129)

	In regard to claim 9, the combination of Misra, Hannuksela, and Horowitz discloses: the method of claim 1, further comprising forwarding, by the decoder picture toward a display as part of a reconstructed video sequence. (See Hannuksela, Pars. 0066: output video before passing it for display and/or storing; Par. 0111: decoder or a post-processing operation after decoding may extract the decoded constituent frames from the decoded picture(s) e.g. for displaying; See also rationale applied to rejection of Claim 1 in regard to decoding, by the processor, the first slice to generate a reconstructed image, on the basis of Hannuksela, Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image) 

	In regard to claim 10, the combination of Misra, Hannuksela, and Horowitz discloses: a method implemented in an encoder, the method comprising: partitioning, by picture into one or more slices, wherein the one or more slices are further partitioned into one or more tiles, wherein the one or more slices are further partitioned into one or more tiles; (See Misra, Par. 0035: encoder may determine whether or not to partition a reconstruction slice into entropy slices, and the encoder may signal the decision in the bitstream): determining, by theencoder, a number of tiles in a first slice of the picture encoder, a firstparameter to indicate the number of the tiles in the first slice;determining, by the encoder, a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU); encoding, by theencoder, the first slice into a bitstream; and transmitting, by parameter to support decoding the first slice. (Claim 10 is an encoder that represent the counterpart of the decoder of Claim 1 as analyzed above and as indicated by Misra and Hannuksela. Both references refer to encoder and decoder respectively as counterparts. Thus, the rationale applied to Claim 1 also applies to rejection of Claim 10)

	In regard to claim 12, the combination of Misra, Hannuksela, and Horowitz discloses the method of claim 10, wherein the first parameter is encoded in a slice header(Rationale applied to rejection of Claim 3 applies, mutatis mutandis to rejection of Claim 12, which represents an encoding method as counterpart of the decoding method of Claim 3)

	In regard to claim 15, the combination of Misra, Hannuksela, and Horowitz discloses: the method of claim 10, further comprising: determining, by theencoder, that the picture contains a single tile after partitioning; and encoding, by theencoder, a single_tile_in_pic flag in a picture parameter set associated with the picture to indicate that the picture contains the single tile. (Rationale applied to rejection of Claim 7 applies, mutatis mutandis to rejection of Claim 15, which represents an encoding method as counterpart of the decoding method of Claim 7)

	In regard to claim 16, the combination of Misra, Hannuksela, and Horowitz discloses: a video coding device comprising: a receiver configured to receive a bitstream includinga picture divided into one or more slices, wherein the one or more slices are further divided into one or more tiles; and a processor configured to: determine a number of the tiles in a first slice based on a firstparameter; determine a second parameter that specifies a tile index of a tile in the first slice that contains a first coding tree unit (CTU); and decode the first slice to decode the picture based on the first parameter and the second parameter (Rationale applied to rejection of Claim 1 applies, mutatis mutandis to rejection of Claim 16, which represents a coding device performing similar functions as the decoding method of Claim 1)

	In regard to claim 18, the combination of Misra, Hannuksela, and Horowitz discloses: the video coding device of claim 16, wherein the firstparameter is coded in a slice header(Rationale applied to rejection of Claim 3 applies, mutatis mutandis to rejection of Claim 18, which represents a coding device performing similar functions as the decoding method of Claim 3)


9.	Claims 2, 4, 5, 8, 11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Hannuksela, and in view of Denoual et al. (US 20170346873 A1), hereinafter “Denoual.”

	In regard to claim 2, the combination of Misra and Hannuksela discloses: the method of claim 1, but is not specific about the feature: wherein the firstparameter is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice.
However, Denoual teaches: first flag is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice. (Denoual, Par. 0120: signaling in the tile descriptor whether the tile is single tile to indicate some coding dependencies for tiles inside a slice, which can be useful when one wants to extract for storage or streaming only a tile in the slice)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Misra, Hannuksela, and Denoual, before him/her, to combine the features of those references to devise a method of decoding, wherein there is a set to one to indicate that there is only one tile in a slice (Denoual, Par. 0120)

In regard to claim 4, the combination of Misra and Hannuksela discloses: the method of claim 1, along with the feature: wherein decoding the first slice includes omitting a search for a bottom right tile identifier (ID) for the first slice when the first slice contains a single tile. (Hannuksela teaches decoding the first slice to generate a reconstructed image on the basis of Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions (which includes   bottom right tile for the first slice) for one or more tiles in the slice; See also Denoual, Pars. 0096 and 0097: unique identifier for the tile created and stored in this tile descriptor; - Omitting a search for a bottom right tile identifier is thus suggested by the disclosure in Denoual as part of the decoding process (Pars. 0121 - 0124) See further Par. 0085))
In regard to claim 5, the combination of Misra and Hannuksela discloses: the method of claim 1, wherein decoding the first slice includes omitting a search for entry point offsets associated with tiles for the first slice when the first slice contains a single tile. (See Denoual, Par. 0085: NAL unit parser to inspect or decode the slice_segment_header to check whether some entry_point_offsets are declared or not, information which is determined from decoding the slice_segment_header. If no entry point offsets are present in a new slice; this means that this new slice contains only one tile and then the NAL unit for the current slice segment is directly encapsulated with no modification at step 806 and without a direct mapping to a tile)

In regard to claim 8, the combination of Misra and Hannuksela discloses: the method of claim 6, but not the feature: wherein decoding the first slice is performed as part of decoding the (Hannuksela teaches decoding, by the processor, the first slice to generate a reconstructed image. (See Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions for one or more tiles in the slice; See also disclosure claims 31 and 43; See further Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image) and wherein decoding the (See Denoual, Par. 0045: HEVC standard: images can be spatially divided into tiles, slices, and slice segments. In this standard, a tile corresponds to a rectangular region of an image that is defined by horizontal and vertical boundaries (i.e., rows and columns); - omitting a determination of tile rows and tile columns for the first picture based on the determination that the first picture would be inherent to the disclosure of both Hannuksela and Denoual as indicated by the cited references)).
	In regard to claim 11, the combination of Misra and Hannuksela discloses the method of claim 10, wherein the first parameter is a single_tile_in_slice-flag set to one to indicate that there is only one tile in the first slice. (Rationale applied to rejection of Claim 2 applies, mutatis mutandis to rejection of Claim 11, which represents an encoding method as counterpart of the decoding method of Claim 2)
	In regard to claim 13, the combination of Misra and Hannuksela discloses the method of claim 10, wherein a bottom right tile identifier (ID) for the first slice is omitted from the bitstream when the first slice contains a single tile. (Rationale applied to rejection of Claim 4 applies, mutatis mutandis, to rejection of Claim 13, which represents an encoding method as counterpart of the decoding method of Claim 4) 

	In regard to claim 14, the combination of Misra and Hannuksela discloses the method of claim 10, wherein entry point offsets associated with tiles for the first slice are omitted from the bitstream when the first slice contains a single tile. (Rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 14, which represents an encoding method as counterpart of the decoding method of Claim 5)  

In regard to claim 17, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein the firstparameter is a single tile_in_slice_flag set to one to indicate that there is only one tile in the first slice. (Rationale applied to rejection of Claim 2 applies, mutatis mutandis to rejection of Claim 17, which represents a video coding device performing similar functions as the decoding method of Claim 2)

 	In regard to claim 19, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein decoding the first slice includes omitting a search for a bottom right tile identifier (ID) for the first slice when the first slice contains a single tile. (Rationale applied to rejection of Claim 4 applies, mutatis mutandis, to rejection of Claim 19, which represents an encoding method as counterpart of the decoding method of Claim 4)  

 	In regard to claim 20, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein decoding the first slice includes omitting a search for entry point offsets associated with tiles for the first slicewhen the first slice contains a single tile. (Rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 20, which represents an encoding method as counterpart of the decoding method of Claim 5)
 
References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Schierl et al. (WO 2014001573 A1) teaches VIDEO DATA STREAM CONCEPT.
				Lim et al. (US 20190394487 A1) teaches APPARATUS AND METHOD FOR VIDEO ENCODING OR DECODING.
				Schierl et al. (US 10873766 B2) teaches Coding concept allowing parallel 


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487